This is an appeal from an order of the Court of Tax Review respecting the taxes of Beckham county. On April 19, 1935, after this court had ordered the county attorney of Beckham county to file an answer brief, the county attorney responded by filing a stipulation entered into by the attorneys for the plaintiffs in error and the county attorney of Beckham county in which it is agreed that the cases of School District No. 33, Choctaw County v. Trice, 168 Okla. 344, 32 P.2d 906, and Atchison, T.  S. F. Ry. Co. v. Excise Board of Washington County, 168 Okla. 619, 35 P.2d 274, are determinative of the question on appeal, and in said stipulation it is agreed that as to item V of the protest, involving the general fund of school district No. 31 of Beckham county, under the authorities above cited, the levy for this fund is excessive to the extent of .71 mill, and that said levy should be reduced from 13.86 mills, the levy that was made, to 13.15 mills, the correct levy. And as to item VI of the protest, involving the general fund of school district No. 38, Beckham county, it is agreed that under the authorities above cited the levy for this fund is excessive to the extent of 2.11 mills, and it is agreed that said levy should be reduced from 12.86 mills, the levy made, to 10.748 mills, the correct levy. The judgment of the Court of Tax Review involved in the appeal is therefore reversed, with directions to the Court of Tax Review to modify said judgment in the particulars and to the extent above referred to.